DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-21 are currently pending.
Claim 2 has been canceled.
Claims 1, 3, 4, 6, 13, and 17 have been amended.
Claims 19-21 have been previously withdrawn.

Status of Amendment
The amendment filed on 10/13/2022 has been fully considered, but does not place the application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 19 July 2022
All the rejections from the previous Office Action are maintained in view of Applicant’s amendment. The rejections have been modified to address the newly added limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-5,8-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ibaraki (US 2010/0219525).

Regarding claim 1, Ibaraki discloses a semiconductor device package structure in Figure 10 comprising: 
a substrate (silicon interposer 306) ([49]); 
a die (semiconductor chip 304) coupled to the substrate (306) ([49]); and 
a thermoelectric device (Peltier element) comprising a P-type semiconductor material (312P), a N-type semiconductor material (312N), and a first plurality of interconnect structures to transmit current through the P-type and N-type semiconductor material (315, 352, 316, 334) ([55]; see figure below), 
wherein the P-type semiconductor material (312P) and the N-type semiconductor material (312N) are at least in part embedded within the substrate (306) (Fig.10), 
wherein the thermoelectric device has a first side (top side in Fig.10) proximal to the die (304), and a second side (bottom side in Figures 10) separated from the die (304) by the first side (Figures 2-3); and
a second plurality of interconnect structures (External electrodes 352; see figure below) coupling the substrate (306) to the die (304), the second plurality of interconnect structures vertically between the substrate and the die, wherein the second plurality of interconnect structures is electrically isolated from the first plurality of interconnect structures (Note that all the external electrodes 352 are insulated from each other by an encapsulation resin 344; see Fig.10 and [0054]).

    PNG
    media_image1.png
    710
    830
    media_image1.png
    Greyscale


Regarding claim 3, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that the first plurality of interconnect structures includes a first interconnect structure (352 ; see annotated figure above); the second plurality of interconnect structures includes a second interconnect structure (separate layer 352; see annotated drawing above); the first interconnect structure and the second interconnect structure are at a same level within the substrate (Layers 352 are at a same level as shown in Figure 10); and
an angle of a sidewall of the first interconnect structure with respect to a surface of the substrate is substantially same as an angle of a sidewall of the second interconnect structure with respect to the surface of the substrate (The first and second interconnect structures have a sidewall that is perpendicular to a surface of the substrate).

Regarding claim 4, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that the first plurality of interconnect structures (see annotated figure above; [55]) comprises: 
a first interconnect structure (external electrode 315) to transmit current to the N-type semiconductor material (312N) ([55]); 
a second interconnect structure (316) to transmit current from the N-type semiconductor material (312N) to the P-type semiconductor material (312P) ([55]); and 
a third interconnect structure (334) to transmit current from the P-type semiconductor material (312P) ([55]).

Regarding claim 5, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that one or both the P-type semiconductor material or the N-type semiconductor material (312P, N) are coupled to the die (304) through the second interconnect structure (316) (Figure 10).


Regarding claim 8, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that at least one of the P-type semiconductor material or the N-type semiconductor material (312 P, N) extends from a first surface of the substrate to an opposing second surface of the substrate (306) (Figure 10).

Regarding claim 9, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that the P- type semiconductor material is a first thermoelectric material, the N-type semiconductor material is a second thermoelectric material, and wherein the semiconductor device package structure comprises: a third thermoelectric material and a fourth thermoelectric material embedded within the substrate, wherein the third, first second, and fourth thermoelectric material are electrically coupled in series, wherein two of the first, second, third, and fourth thermoelectric material are P-type thermoelectric material, wherein another two of the first, second, third, and fourth thermoelectric material are N-type thermoelectric material, and wherein the first, second, third, and fourth thermoelectric material are arranged to have interleaved P-type and N-type thermoelectric materials (Figure 10, [5] and [24]).

Regarding claims 10 and 11, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that at least one of the N-type semiconductor material or the P-type semiconductor material has a figure of merit higher than 0.3, and wherein one or both the N-type semiconductor material or the P-type semiconductor material comprises at least one of: Tellurium (TE), or Bismuth (Bi) (See Bi2Te3 in [22] which has a figure of merit higher than 0.3).
Regarding claim 12, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that one or both the N-type semiconductor material or the P-type semiconductor material comprise at least one of: Bulk Bismuth Telluride Pellets, Bismuth Telluride Ink, Selanylidene (Tellanylidene) Bismuth paint, Bismuth Telluride particle, or electroplated bismuth Telluride thin film ([22]).

Regarding claim 13, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that the plurality of interconnect structures are inoperable to transmit current to or from the die (The thermoelectric is thermally coupled to the die, but electrically insulated from the die, [24]-[25]). 

Regarding claim 14, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that individual ones of the P-type semiconductor material or the N-type semiconductor material is thermoelectric material, which is to transfer heat in response to current flowing through the semiconductor material ([21]-[22]).

Regarding claim 16, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that a sidewall of the P-type semiconductor material (312P) is substantially vertical with respect to a surface of the substrate; and a sidewall of the N-type semiconductor material (312N) is substantially vertical with respect to the surface of the substrate (306) (Figure 10).

Regarding claim 17, Ibaraki discloses a system in Figure 10 comprising:
a circuit board (mounting substrate 302 with soldered electrical connections, [54], which reads on a circuit board);
a die (semiconductor chip 304) ([49]);
a substrate (silicon interposer 306) having a first surface (bottom surface) coupled to the circuit board (302) and an opposing second surface (top surface) coupled to the die (304) (Figures 10);
a thermoelectric device (Peltier element) comprising a P-type semiconductor material (312P), a N-type semiconductor material (312N), and a first plurality of interconnect structures to transmit current from the circuit board through the P-type and N-type semiconductor materials (315, 352, 316, 334) ([55]; see figure below), wherein the P-type semiconductor material (312P) and the N-type semiconductor material (312N) are at least in part embedded within the substrate (306) (Figure 10), 
wherein the thermoelectric device has a first side proximal to the die (304), and a second side separated from the die (304) by the first side (Figure 10).
a second plurality of interconnect structures (External electrodes 352; see figure below) coupling the substrate (306) to the die (304), the second plurality of interconnect structures vertically between the substrate and the die, wherein the second plurality of interconnect structures is electrically isolated from the first plurality of interconnect structures (Note that all the external electrodes 352 are insulated from each other by an encapsulation resin 344; see Fig.10 and [0054]).

    PNG
    media_image1.png
    710
    830
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (US 2010/0219525), as applied to claim 4 above.
Regarding claim 6, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki does not specifically teach that the second interconnect structure (316) being coupled to the die (340) by first one or more interconnect structures in the embodiment of Fig.10. However, Ibaraki discloses that the second interconnect structure (116) is coupled to the die (104) by first one or more interconnect structures (layer 130 can read on a thermal interconnect structure, it is noted that the die is not required to be electrically connected to the second interconnect structure, [30]), wherein the plurality of interconnect structures excludes the first one or more interconnect structures (Figure 3).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to couple the second interconnect structure 316 of the embodiment of Fig.10 to the die 340 by a thermal interface material 130 to conduct the heat generated from the semiconductor chip reaching the interconnect structure 316 and the P-type and N-type thermoelectric materials [0030].
Regarding claim 7, Ibaraki discloses all of the claim limitations as set forth above. Modified Ibaraki additionally discloses a thermally conductive underfill material (thermal grease 130) between the die (104) and the second interconnect structure (116) (Figure 3 and [30]; see Rejection of claim 6 above).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (US 2010/0219525), as applied to claim 1 above, in view of Yajima et al. (US 2011/0132422).

	Regarding claim 15, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses that a sidewall of the P-type semiconductor material is at a first angle with respect to a surface of the substrate; a sidewall of the N-type semiconductor material is at a second angle with respect to a surface of the substrate; and the first angle is substantially same as the second angle (Figure 2-3). 
	Ibaraki does not disclose that each of the first angle and the second angle is less than 85 degrees.
	
Yajima discloses a thermoelectric device in Figure 6B wherein a sidewall of a P-type semiconductor material (23D) is at a first angle with respect to a surface of a substrate (11); a sidewall of the N-type semiconductor material (24D) is at a second angle with respect to a surface of the substrate (11); and the first angle is substantially same as the second angle and each of the first angle and the second angle is less than 85 degrees ([261], [262] and [176]).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Ibaraki such that each of the first angle and the second angle is less than 85 degrees, as taught by Yajima, as such a modification would involve a mere change in configuration of shape.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki (US 2010/0219525), as applied to claim 17 above, in view of Chrysler et al. (US 2006/0243315).

Regarding claim 18, Ibaraki discloses all of the claim limitations as set forth above. Ibaraki additionally discloses a power supply system to supply power to the thermoelectric device ([24]); and 
wherein the die (104) includes at least one of:
a memory to store instructions, or a processor to execute the instructions ([20] and Figure 2), wherein one or both the P-type semiconductor material or the N-type semiconductor material (112P, N) comprises at least one of:
Tellurium (TE), or Bismuth (Bi) ([22]), and 
wherein the plurality of interconnect structures are inoperable to transmit current to or from the die (The thermoelectric is thermally coupled to the die, but electrically insulated from the die, [24]-[25]).

	Ibaraki does not disclose a wireless interface to facilitate communication between the system and another system. 
	
	Chrysler discloses a system comprising a thermoelectric device (TEC structure 14, 16) embedded in a substrate (22) on a die (2) ([12]-[13]) and a wireless interface to facilitate communication between the system and another system ([30] and Figure 5). 
	
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a wireless interface to facilitate communication between the system and another system to the device of Ibaraki, as taught by Chrysler, because it would amount to nothing more than the combination of prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed on 10/13/2022 have been fully considered but they are not persuasive.
Applicant argues that wire bonds 110 of Ibaraki are not being vertically disclosed between the SoC die and the interposer 106. Thus, Ibaraki does not disclose a semiconductor device package structure including a die coupled to a substrate, a thermoelectric device embedded within the substrate, and a plurality of interconnect structures coupling the substrate to the die, the plurality of interconnect structures vertically between the substrate and the die (see page 12 of Remarks).
The Examiner wishes to point out that the rejections over Ibaraki have been modified and the new rejections rely on the embodiment of Fig.10, wherein the semiconductor device package structure includes a die 304 coupled to a substrate 306, a thermoelectric device (312 P/N) embedded within the substrate and a plurality of interconnect structures 352 coupling the substrate 306 to the die 304 and the plurality of interconnect structures vertically disposed between the substrate and the die (see Rejection of claim 1 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/               Primary Examiner, Art Unit 1726